Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8-10 of U.S. Patent No. 11,370,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the instant application would have been obvious over the patent claims.
Claim 1: the patent claims 1 and 4 include all the limitations recited in this application claim; patent claim 1- “A vehicle seating assembly, comprising: a seat having a first end and a second end, the first and second ends being opposite to one another; a lower leg support coupled to the seat at the second end, the lower leg support being movable relative to the seat between a retracted position and an extended position; and a suspension assembly coupled to the lower leg support, the suspension assembly comprising a first end, a second end, and an intermediate portion positioned between the first and second ends, wherein the first end of the suspension assembly is coupled to a portion of the seat that is rearward of the second end of the seat, wherein the second end of the suspension assembly is coupled proximate to a distal end of the lower leg support, and wherein a distance between an interior surface of the intermediate portion and an adjacent surface of each of the seat and the lower leg support varies as a function of a position of the lower leg support”; patent claim 4- “wherein the suspension assembly comprises a first thickness and a second thickness, with the first thickness and the second thickness being arranged in an alternating pattern.”  
Claim 2: the patent claim 8 includes the same limitation recited in this application claim.
Claim 15: the patent claims 1, 9 and 10 include all the limitations recited in this application claim; (patent claim 1) “A vehicle seating assembly, comprising: a seat having a first end and a second end, the first and second ends being opposite to one another; a lower leg support coupled to the seat at the second end, the lower leg support being movable relative to the seat between a retracted position and an extended position; and a suspension assembly coupled to the lower leg support, the suspension assembly comprising a first end, a second end, and an intermediate portion positioned between the first and second ends”, (patent claim 9) “wherein the first end of the suspension assembly is fixedly coupled to” a portion of “the seat” that is rearward of the second end of the seat, “wherein the second end of the suspension assembly is fixedly coupled” proximate to a distal end of “the lower leg support”, and (patent claim 10) “wherein actuation of the lower leg support toward the extended position provides a compression force that results in an increase in a distance between an interior surface of the intermediate portion and an adjacent surface of” each of the seat and the lower leg support varies as a function of a position of “the lower leg support”.  
  
Allowable Subject Matter
Claims 1 would be allowable upon the filing of a proper Terminal Disclaimer.
Claims 3-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable upon the filing of a proper Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art did not show or suggest, either singly or combined, a seat with an extendable leg rest comprising a leg rest suspension assembly having structure and structural cooperative relationships as claimed, wherein an alternating thickness pattern is defined in the suspension assembly, or wherein an adjusting compression force applied to the suspension assembly results in a change of distance between the interior components of said assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636